Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-4, 6-8,10,14-17, 27 and 30 is pending.
Claims 17 and 27 is withdrawn.
Claims 1, 3-4, 6-8,10 and 14-16 is examined herewith.

In view of the Pre-Brief appeal, it has been determined to vacate the office action dated 7/23/2021.

Action Summary
	Claims 1, 6-7, 8, 14-16 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (WO 2012/120398) and Maikia et al ("Differential Role of the Menthol-Binding Residue ¥745 in the Antagonism of Thermally Gated TRPM8 Channels" . Molecular Pain. 2009. voi. 5, no, 62) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) all are of record and in view of Rose (WO 2005/063224)(partial translation) all are of record in further view of Dermatologist (Focus on Propylene Glycol, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) and Nakagawa (EPO 0 484 529 B1) is withdrawn.
	Claims 3-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Glossop (WO 2012/120398) and Maikia et al ("Differential Role of the Menthol-Binding Residue ¥745 in the Antagonism of Thermally Gated TRPM8 Channels" . Molecular Pain. 2009. voi. 5, no, 62) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) all are of record and in view of Rose (WO 2005/063224)(partial translation) all of record in further view of Dermatologist (Focus on Propylene Glycol,  Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) and Nakagawa (EPO 0 484 529 B1).as applied to claims 1, 6-7, 8, 14-16 and 30-31 above, and further in view of Staidson (CN 102423293 B English translation to Staidson Beijing Biopharmaceuticals Co. Ltd) all are of records is withdrawn.


Response to Arguments
	
	

Applicants argue that there has been no prior art cited which teaches or suggest that 40% w/w DMSO increases the effectiveness of an agent without the “undesirable” side effects that comes with increased concentrations of DMSO, in the absence of dexpanthenol. This argument has been fully considered but has not been found persuasive.  First, it appears that applicants are reading limitations into the claims in which are not presented.  Second, Reeves teaches that clinical trials using experimental versions of the invention show that using a 40% solution of DMSO provides Superior absorption and carrier properties for antifungal agents (column 3 lilnes 66-67 bridging column 4 lines 1-2).
	Applicants again assert several ways that the amended claims demonstrate unexpected results of a property which is shared with the prior art and are commensurate in scope. The prior art does not disclose the identical chemical composition. Applicants further state that instant claim 31 reflects the commensurate in scope. This argument has been fully considered but has not been found persuasive.  First, instant claim 31 has deemed to be allowed.  Second, as previously stated independent claim 1 is not commensurate in scope of unexpected results.  In addition, the genus of transient receptor potential melastatin-8 (TRPM-8) is not commensurate in scope of asserted unexpected results.
	

	Applicants again asserts that none of the cited art disclose DMSO at 40% w/w.  This argument has been fully considered but has not been found persuasive.  Reeves teaches a topical solution for killing micro-organism comprising an antifungal agent, a poly glycol base and DMSO (claim 1 and throughout the patent).  Reeves teaches that the antifungal agent may be econazole nitrate (claim 2). Reeves teaches that the antifungal agent is from about 1 to about 30% of the solution volume (claim 9)> Reeves teaches that DMSO at a concentration of about 40% (claim 4).  It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation wherein the TRPM-8 antagonist comprises econazole nitrate (antifungal agent) with DMSO at about 40% because it is known that econazole nitrate is an antifunal agent and that DMSO using 40% solution provides superior absorption and carrier properties for antifungal agents, as disclosed by Reeves with a reasonable expectation of success absence evidence to the contrary.
 	Applicants argue that the reference the “Psarrakis” reference.  While is is believed that the Office intended to refer to the Glossop reference instead of Psarrakis.  This argument has been fully considered and has been found persuasive.  The rejection has been modified to correctly refer to Glossop.


	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8, 14-16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification does not disclose all compounds encompassed by the genus of “transient receptor potential melastatin-8 (TRPM-8)”.  The instant specification only discloses econazole nitrate.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1,3-4, 6-7, 8, 14-16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (WO 2012/120398) of record and Reeves (U.S. Patent 6,391,879) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) of record and in view of  Dermatologist (Focus on Propylene Glycol, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) all are of record.

Glossop discloses a topical formulation (topical formulation; page 31, fifth paragraph) comprising: a transient receptor potential meiastetin-8 (TRPM-8) antagonist composition in an amount sufficient to block TRPM8 signaling pathways in skin cells (effective amount of a TRPM-8 antagonist composition to block TRPM-8 signaling pathways in Reynaud’s syndroms by treating skin cells; page 1, first-second paragraphs; page 18, sixth-seventh paragraphs; page 31, fifth paragraph; claim 14).  Glossop discloses further comprising one or more of propylene glycol (propylene glycol; page 31, fifth paragraph), glycerin (glycerin; page 31, fifth paragraph), DMSO (page 18, 46 and examples), butyiated hydroxyanisols, ethylensdiaminetetraacetic acid (EDTA), ethanol (alcohol, page 31, fifth paragraph), and water (water; page 31, fifth paragraph). Glossop discloses the composition further containing at least one cosmetically acceptable humeciant (glycerin is cosmetically acceptable humectant; page 31, fifth paragraph), emollient (polyethylene glycol is a cosmetically acceptable emollient; page 31, fifth paragraph), or softening agent {petrolatum is a cosmetically acceptable softening agent; page 31, fifth paragraph).  Glossop teaches that the pH value from 3-9 (page 31, first paragraph) and pH of 5-6 (page 68).

Glossop does not disclose wherein the TRPM-8 antagonist comprises econazole nor hydroxypropyl methylcellulose (HPMC) nor DMSO at 40% w/w or concentrations of propylene glycol, glycerin, HPMC, butylated hydroxyanisole, ethanol or EDTA .
Reeves teaches a topical solution for killing micro-organism comprising an antifungal agent, a poly glycol base and DMSO (claim 1 and throughout the patent).  Reeves teaches that the antifungal agent may be econazole nitrate (claim 2). Reeves teaches that the antifungal agent is from about 1 to about 30% of the solution volume (claim 9)> Reeves teaches that DMSO at a concentration of about 40% (claim 4). Reeves teaches that clinical trials using experimental versions of the invention show that using a 40% solution of DMSO provides Superior absorption and carrier properties for antifungal agents (column 3 lilnes 66-67 bridging column 4 lines 1-2).
Shah discloses further comprising hydroxypropyl methylcellulose (comprising hydroxypropyl methylcellulose; page 3, third paragraph).  Shah discloses wherein the hydroxypropyl methylcellulose is present at a concentration ranging from about 0.01 
	Dermatologist teaches that North American Contact Dermatitis [Research] Group (NACDG) had tested initially using 10% propylene glycol.
	Ghosal teaches the concentration of hydroxypropyl methylcellulose (HPMC) is .08% (page 154) and 2% (page 160).
	Baccani teaches butylhydroxy anisole is in a concentration of between 0.05 and 0.2% by weight (claim 2).
	Lachenmeier teaches topical applicant of 10% ethanol. Lachenmeier eaches that the chelating agent is ethylenediaminetetraacetic acid (EDTA), the amount of the ethylenediaminetetraacetic acid in a topical composition comprising a cream vehicle is more than 0.1% w/w and ranges up to 1.6% w/w of the cream vehicle (claim 1).
	Sanders teaches that EDTA and citric acid improve the stability of the composition (abstract).  Sanders teaches that the level of EDTA which should theoretically give an optimum catalytic activity (example 4).
Patel teaches that glycerin is at a concentration of 5-20% (claim 4 and 18).
It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation wherein the TRPM-8 antagonist comprises econazole nitrate (antifungal agent) with DMSO at about 40% because it is known that econazole nitrate is an antifunal agent and that DMSO using 40% solution provides superior absorption and carrier properties for antifungal agents, as disclosed by Reeves with a reasonable expectation of success absence evidence to the contrary.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, to improve vascular spasm and to block TRPM8 signaling pathways in skin cells . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation further comprising hydroxypropyl methylcellulose, as disclosed by Shah, HPMC is preferred for preparing topical gel formulations that form homogenous dispersions which minimizes particle size (Shah; page 10, second paragraph) with a reasonable expectation of success absence evidence to the contrary.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Glossop (WO 2012/120398) of record and Reeves (U.S. Patent 6,391,879) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) of record and in view of  Dermatologist (Focus on Propylene Glycol, Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) all are of record.as applied to claims 1,3-4, 6-7, 8, 14-16 and 30 above, and further in view of Staidson (CN 102423293 B English translation to Staidson Beijing Biopharmaceuticals Co. Ltd) of record.

Neither Glossop, Maikia, Shah, Dermatologist, Ghosal, Daccani, Lachenmeier, Sanders, Patel nor Nakagawa teaches gel formulation.

Staidson discloses comprises econazole nitrate (econazole nitrate; paragraph (00131).  Staidson discloses comprises a gel formulation of econazole (gel formulation of econazole; paragraph [0001]).

 It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop as modified by Reeves, to provide the topical formulation comprises a gel formulation of econazoie, as disclosed by Staidson, as econazoie nitrate is formulated into a gel formulation for topical administration where it has fast release properties into the skin and penetrates to the dermis layer (Staidson; paragraph [0013]) with a reasonable expectation of success absence evidence to the contrary.
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1, 3-4, 6-8, 10, 14-16 and 30 is rejected.
Claim 31 is allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627